CLAIMS 1, 2, 9-14, 28, 29 and 38-42 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					  Specification
	The specification is objected to because the updated status of U.S. Application No. 15/651,065 has not been set forth, (i.e., “now U.S. Patent No. 10,258,614”).
	Appropriate correction is required.
Allowable Claims
	Claims 1-2 are in condition for allowance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-14, 28, 29 and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable, IN THE ALTERNATIVE over either of (a) claims 1-20 of U.S. Patent No. 10,799,493, (b) claims 1-34 of U.S. Patent No. 10,258,614, (c) claims 1-20 of U.S. Patent No. 9,730,920 or (d) claims 1-14 of U.S. Patent No. 9,458,130, (all cited by the Examiner). 
Although the claims at issue are not identical, they are not patentably distinct from each other because while the patented sets of claims and the currently pending set of claims are not constructed in a similar manner, it is clear that the claimed patentable subject matter teaches or suggests the subject matter presently pending.  It is also noted that certain of the pending claims are directed to methods of use.  The claims are properly included here because the composition utilized in the methods of the patented claims are those defined by the composition-type claims of the patented claim sets.
The compositions of the present claims and the patented claim set comprise the same active agent and the presently claimed amounts provide for the amounts recited in the patented claims.  Further, the auxiliary agents of the patented claims are at least encompassed by the present claims if not by the fact that certain such agents in the patented claims are specifically here claimed, (e.g., hypromellose), then by the present claims reciting the transitional term “comprising”.
Regarding the pharmacokinetic aspects of the presently claimed compositions, a comparison of this aspect between the present claims and the claims of the patents cannot be made by the Examiner because the Office has not equipped the Examiner with the necessary instrumentation to make such a determination.  
In all other material and elemental aspects, it does not appear that the presently claimed compositions and methods define over the compositions/methods of the patented claims in a nonobvious manner.
For at least the above reasons, the present claims are properly rejected and are not presently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                            August 15, 2022